[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case was recessed during trial by the undersigned to allow the parties to determine whether the defendant could be added as an insured to plaintiff's medical insurance supplied by his employer. On September 13, 1991 the parties, through their attorneys, responded in open court before another judge who was presiding on family matters that the defendant had obtained the medical coverage.
Thereafter the file was marked incorrectly as settled and a judgment was improperly entered since the undersigned had reserved judgment pending the insurance information being obtained.
The judgment entered into the computer on September 13, 1991 is vacated as null and void. CT Page 10639
Judgment may now be entered on the amended complaint dissolving the parties' marriage on the alleged ground of irretrievable breakdown.
The parties have stipulated that the following orders may enter as part of the judgment and they are so ordered. The parties' stipulation dated and filed on September 13, 1991  is ordered  incorporated  into the judgment by reference and annexation.
The court enters the following additional orders:
10. The plaintiff shall pay to the defendant the sum of $110.00  weekly as child support. The court finds that this deviation is necessary to allow for the shared physical custody that the parties have, and it considers the day care expense. A wage withholding is ordered pursuant to statute.
11. Unreimbursed medical expenses incurred for the care of the minor child shall be equally divided by the parties. They are ordered to consult one another regarding any uninsured medical expense of a non-emergency nature prior to incurring such obligation, e.g. braces.
12. The parties shall be entitled to claim the minor child as a deduction on their federal income tax return in alternate years, commencing with the defendant for tax year 1991.
13. The fee of Attorney Bruce Diamond, attorney for the minor child, shall also be borne 70% by the husband and 30% by the wife. The attorney for the minor child is entitled to reasonable compensation for his services and he is directed to submit his bill and move for its allowance within 30 days of date.
The attorney for the plaintiff shall prepare the judgment file.
HARRIGAN, J.